1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 MARGARET MEDINA,

 8          Worker-Appellee,

 9 v.                                                                          NO. 31,405

10 GENERAL ELECTRIC AVIATION
11 and GENERAL ELECTRIC, TPA
12 SEDGWICK CMS,

13          Employer/Insurer-Appellants.

14 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
15 Victor S. Lopez, Workers’ Compensation Judge

16 Margaret Medina
17 Albuquerque, NM

18 Pro Se Appellee

19 Kelly A. Genova, P.C.
20 Kelly A. Genova
21 Albuquerque, NM

22 for Appellants

23                                 MEMORANDUM OPINION

24 WECHSLER, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary affirmance has been filed,

3 and the time for doing so has expired.

4       Affirmed.

5       IT IS SO ORDERED.



6                                              ______________________________
7                                              JAMES J. WECHSLER, Judge

8 WE CONCUR:



 9 _______________________________
10 CYNTHIA A. FRY, Judge



11 _______________________________
12 LINDA M. VANZI, Judge




                                           2